Citation Nr: 0709559	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from February 1961 to January 
1965, and from April 1965 to August 1982.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's representative has raised the issue of 
entitlement to service connection for bilateral hip and knee 
disorders as secondary to the veteran's service-connected low 
back disorder, claiming further that this issue should have 
been adjudicated as part of the veteran's original claim of 
August 2003.  This matter is referred to the regional office 
(RO) for appropriate consideration.


FINDING OF FACT

The veteran's degenerative changes of the lumbosacral spine 
are manifested by complaints of pain with forward flexion of 
the spine to 75 degrees, extension to 20 degrees, and lateral 
bending to 20 degrees and normal rotation; no significant 
neurological involvement has been demonstrated, nor has there 
been any documented episodes of incapacitation due to the 
service connected low back condition.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected degenerative changes of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (effective September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim 
for an increased rating.  

More specifically, prior to the initial adjudication of the 
veteran's claim in September 2003, the veteran was advised in 
an August 2003 letter of the evidence necessary to 
substantiate his claim for an increased rating, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A similar letter was 
also provided to the veteran in February 2005.

In addition, although the VCAA notice letters of August 2003 
and February 2005 did not specifically request that appellant 
provide any evidence in appellant's possession that pertained 
to the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO), the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.  Moreover, while the veteran's 
representative has asserted that the results of February 2003 
VA examination were inadequate for rating purposes, the 
veteran was afforded with additional VA examination in 
September 2004, and the Board does not find that there was 
any claim that the results of this examination were in any 
way deficient.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

The history of this disability shows that service connection 
for degenerative changes of the lumbosacral spine was 
originally established by a February 1983 rating decision, at 
which time a 10 percent rating was assigned under the 
diagnostic criteria for arthritis found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  The RO noted at that time that 
there was X-ray confirmation of some mild degenerative 
changes of the lumbosacral spine.  

Thereafter, a January 1999 rating decision increased the 
rating for this disability to 20 percent, under former 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), which 
previously provided a 20 percent rating for moderate 
intervertebral disc syndrome manifested by recurring attacks. 

An April 2000 rating decision later increased the rating for 
this disability to 40 percent under former Diagnostic Code 
5293, effective from November 1999, finding that the 
veteran's disability was now manifested by symptoms of severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  The RO did not find that pronounced 
intervertebral disc syndrome was shown.

The veteran filed the instant claim for an increased rating 
for this disorder in July 2003.  

VA spine examination in February 2003 revealed the veteran's 
history of low back injury in service, which reportedly 
involved a fracture at L4-5.  Several months after his 
injury, the veteran reported being hospitalized for 74 days, 
at which time he was on strict bed rest.  He was discharged 
without an operation.  He experienced intermitted low back 
pain through the remainder of service, described as a 
shooting pain with radiation to his lower extremities with 
muscle spasm while walking.  After separation, his lower back 
continued to bother him, and in 1996 he reportedly broke his 
neck while carrying out his duties as a private security 
guard.  The veteran asserted that his feet were already numb 
prior to the fracture of his neck.  

Overall, the veteran reported very little feeling in his 
lower extremities.  Currently, the veteran complained of 
constant pain in the low back.  On average, low back pain 
could recur four to five times a year, and when it came, it 
stayed for a month or two.  Pain was described as a sharp, 
shooting pain with intermittent spasm and radiation into the 
legs.  

Neurological examination revealed that there was sensory 
decrease to pinprick and vibration sensation, bilaterally, 
upper and lower extremities, and that gait was wide based and 
there was no finger-to-nose deficit.  The impression was 
chronic pain secondary to severe degenerative disc disease 
(DDD).  X-rays of the spine revealed degenerative 
intervertebral disc disease along with grade I 
spondylolisthesis of L5 over S1, and the presence of 
osteopenia.  The last electromyogram (EMG)/nerve conduction 
velocity (NVC) study in 1999 reportedly revealed neuropathy 
of all extremities.  The examiner further commented that the 
veteran had experienced moderate disturbances because of his 
peripheral neuropathy and his lower back pain, and that he 
had been actively painful for the last few weeks.  Straight 
leg raising was 15 degrees each side with pain to the lower 
back going down to the lower extremities.  Pinprick by 
filament testing was not felt at the plantar and dorsum of 
both feet.  It was also not felt at the medial aspect of the 
left calf, but was felt as a finger touch at the lateral 
aspect of the left and right calf, and sharp at the medial 
aspect of the thighs and as finger touch on the lateral 
aspect of both thighs.  Vibration was not felt in the 
metatarsophalangeal (MP) joint, felt like a touch at the 
medial malleoli and vibration was felt some at the patella 
level.  Cognitively, the examiner noted that the veteran was 
completely unable to tell the position of the digits of both 
feet.  

In a standing position, the veteran could bend forward at 40 
degrees with pain to the lower back and abdominal wall.  He 
would backward bend 10 to 15 degrees with pain across the 
lower back.  Laterally, he went to 10-15 degrees on either 
side with pain to the neck and left hip to the left, and pain 
in the neck to the right.  He rotated 30 degrees with pain in 
the right side of the sacrum on the left side and 35 degrees 
on the right with pain at the same location.  The feet 
reportedly felt numb and the veteran's leg hurt.  In the 
assessment, the examiner noted that as per the veteran's 
statement, the veteran sustained a fracture of L4-5 during 
service, and that since then, he had intermittent pain in the 
low back with shooting pain to the lower extremities.  It was 
noted that the veteran had neuropathy from a post-service 
neck injury, and also pain from DDD from his lower back. 

VA outpatient records for the period of May 2003 to September 
2004 reflect that in May 2003, the veteran's complaints 
included pain in the mid back for the previous week, and that 
the numbness and weakness in his legs were reportedly worse.  
A week later, he complained of severe weakness.  May 2003 X-
rays of the lumbar spine were interpreted to reveal 
degenerative changes but no reherniation.  The impression 
included mild degenerative changes of the lumbar spine.  A 
lumbar spine X-ray from later in the month revealed severe 
narrowing of the disc space at L4-S1, and moderate narrowing 
at L3-4, L4-5, with anterior osteophytes at scattered levels.  
June 2003 NCV/EMG evaluation noted the veteran's complaints 
included neck and back pain with numbness in all 4 
extremities.  NCV of both lower extremities and lumbar 
paraspinal muscles was found to suggest L4-S1 radiculopathy.  

VA spine examination in September 2004 revealed that the 
veteran complained of pain in his back on a daily basis.  The 
pain was worse in his back than in his legs, but he did 
report a significant amount of pain in his posterior thighs 
that radiated from his buttocks down to his knee level.  The 
pain also went down into his feet, bilaterally, with the left 
worse than the right.  Physical examination revealed that the 
veteran walked with a slightly antalgic gait bilaterally.  
Forward flexion was to about 60 degrees when he began to have 
pain in his low back around the region of L5, after which he 
was able to continue to 75 degrees of forward flexion.  There 
was about 20 degrees of extension with pain at the maximal 
extension in the same spot.  There was 20 degrees of lateral 
bending, bilaterally, with moderate pain and almost normal 
rotation.  There was negative straight leg raising.  The 
veteran was fully sensate in all dermatomal regions, and had 
1+ patellar flexes bilaterally.  The veteran had an absent 
tendo Achilles reflex bilaterally.  There was no atrophy in 
the calves or quadriceps.  The veteran was also able to heel 
and toe walk.  X-rays were interpreted to reveal L4 and L5 
anterior osteophytes with decreased disc space.  There was a 
positive facet arthrosis throughout L4-5 and L5-S1.  At L5 
and S1, there was a grade I spondylolisthesis.  There was 
also a pars defect, bilaterally, and the veteran was found to 
have a severe decreased disc space and arthrosis at L5-S1 
region.

The assessment was lumbar spondylosis with spondylolisthesis 
of L5 on S1.  The examiner commented that the veteran 
continued to complain of pain on a daily basis and that he 
had a slowly progressive lumbar spondylosis with a little bit 
of spondylolisthesis.  The examiner further stated that the 
veteran's physical examination was good despite the X-ray 
findings.  The examiner believed that the veteran had a 
fairly stable spondylosis of his lumbar spine.  To 
additionally address the veteran's pain on functional use, 
the examiner noted that there was moderate pain with range of 
motion, and that it was conceivable that pain could further 
limit function as described, particularly after being on his 
feet all day.  The examiner did not find that it was feasible 
to express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  

VA magnetic resonance imaging (MRI) from December 2004 was 
interpreted to reveal mild central and moderate right 
neuroforaminal stenosis at L3-4, mild central canal and 
moderate bilateral neuroforaminal stenosis at L4-5, and 
advanced degenerative disc changes with 4 millimeter 
anterolisthesis at L4-S1 (this was believed to be secondary 
to L5 pars defects but not clearly shown on this 
examination).

VA outpatient records for the period of December 2004 to May 
2005 reflect that in December 2004, the veteran reported 
chronic back pain, and neurological examination was positive 
for numbness and tingling of the hands and feet.  The 
assessment included low back pain and peripheral neuropathy.  
In April 2005, the veteran described pain in his legs in no 
specific distribution.  He also denied being able to feel his 
feet.  The assessment include low back pain for over 30 
years, that the veteran was stable neurologically, and that 
he was not a good surgical candidate for his symptomatology.  

II.  Rating Criteria and Analysis

The Board's review of the record reflects that the RO has 
assigned a 40 percent rating for this disability under former 
Diagnostic Codes 5293 based on the fact that the veteran's 
symptoms primarily consisted of recurring attacks of 
intervertebral disc syndrome with intermittent relief but 
with little objective clinical findings to support X-ray 
findings of degenerative changes of the lumbar spine.  Prior 
to September 2002, Diagnostic Code 5293 provided a higher and 
maximum rating of 60 percent for pronounced intervertebral 
syndrome, but as the instant claim was filed in July 2003, 
the Board finds that former Diagnostic Code 5293 may not be 
considered for purposes of assigning a higher rating for the 
veteran's service-connect low back disability.  The Board 
would also note at this point that while the veteran is 
claiming that a lumbar vertebra was actually fractured during 
service, as a result of the lack of confirmed findings of 
fracture both during and after service, the Board finds that 
the diagnostic criteria applicable to fractured vertebra 
found in former 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003) are also not for application.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292 and 5295, 
in addition to the criteria arising out of revisions to the 
Codes relating to spine disabilities effective in and after 
September 2002 (relating to former Diagnostic Code 5293).  
However, the Board does not find that these Codes provide any 
basis to award a rating higher than 40 percent.  First, the 
Board again notes that the 40 percent rating is the highest 
rating available under former Diagnostic Codes 5292 and 5295, 
and thus, these Codes do not provide any basis for a higher 
rating.  It has also been held that when the veteran is 
already in receipt of the highest rating available under the 
applicable criteria for limited motion, pain in connection 
with that limitation cannot provide a basis for entitlement 
to any even higher rating.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Having established that the veteran is not entitled to more 
than a 40 percent evaluation under either former Diagnostic 
Codes 5292 or 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine will entitle the veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician 
(even if the Board were to accept the veteran's statements at 
the February 2003 examination of recurring low back pain four 
to five times a year that would stay for a month or two, they 
do not describe these events as incapacitating episodes), and 
the veteran's orthopedic disability may be assessed at 40 
percent based on limitation of motion that is mechanical in 
nature.  

In addition, while there is diagnostic evidence of disc 
disease, there is little objective clinical evidence of 
neurological impairment to match the veteran's subjective 
complaints of bilateral radiculopathy.  More specifically, 
while there are diagnostic findings of lumbar disc narrowing, 
and June 2003 EMG/NVC findings were found suggest L4-S1 
radiculopathy, VA examination in September 2004 revealed no 
evidence of muscle atrophy, that the veteran was fully 
sensate in all dermatomal regions, and that he was able to 
heel and toe walk.  Thus, the Board finds there is no basis 
to assign a compensable rating for impairment of the sciatic 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006), 
and therefore no basis to assign a higher rating under the 
August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 40 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted based on incapacitating 
episodes.

Finally, since arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected lumbar spine disability.

The doctrine of reasonable doubt has been considered in the 
adjudication of the veteran's claim; however, as discussed 
above, it is clear that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, there is no 
reasonable doubt to be resolved in his favor.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected degenerative changes of the 
lumbosacral spine is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


